USCA11 Case: 20-10466   Date Filed: 11/03/2020   Page: 1 of 11



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10466
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-22309-MGC



CARMEN MARIA GARCIA,

                                                          Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (November 3, 2020)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-10466      Date Filed: 11/03/2020   Page: 2 of 11



        Carmen Garcia appeals the district court’s order affirming the

Administrative Law Judge’s (ALJ) denial of her application for supplemental

security income (SSI). On appeal, Ms. Garcia argues that the ALJ (1) failed to

articulate the weight assigned to her psychiatrist’s treatment notes and rejected the

same psychiatrist’s medical opinions without good cause; (2) failed to properly

assess Ms. Garcia’s paragraph B criteria ratings and residual functional capacity

(RFC); and (3) failed to properly assess the credibility of her subjective statements

and complaints. After careful review, we affirm.

                             I. STANDARD OF REVIEW

        We review de novo the ALJ’s application of legal principles, and we review

the ALJ’s resulting decision “to determine whether it is supported by substantial

evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam).

Substantial evidence is more than a scintilla, but “less than a preponderance.” Id.

It is “such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178

(11th Cir. 2011). This limited review does not permit us to decide the facts anew,

make credibility determinations, or reweigh the evidence. Moore, 405 F.3d at

1211.




                                          2
             USCA11 Case: 20-10466            Date Filed: 11/03/2020       Page: 3 of 11



                                         II. DISCUSSION

A. Dr. Tauler’s Medical Opinions

          Ms. Garcia argues that the ALJ failed to properly consider the medical

opinions of her treating psychiatrist Dr. Antonio Tauler, and that the ALJ lacked

good cause to accord less than substantial or controlling weight to Dr. Tauler’s

opinions. We disagree.

          Eligibility for SSI requires the claimant to be disabled. 42 U.S.C.

§ 1382(a)(1)–(2). In assessing whether the claimant is disabled, the ALJ will

consider medical opinions, which are statements from physicians, psychologists,

and other acceptable medical sources that reflect judgments about the nature and

severity of the claimant’s impairments and what the claimant can still do despite

the impairments. Winschel, 631 F.3d at 1178–79.

          In determining what weight to give a medical opinion, the ALJ considers

several factors, including: (1) the examining relationship; (2) the treatment

relationship, including the length and nature of the relationship; (3) the

supportability of the opinion; and (4) the consistency of the opinion with other

evidence. 20 C.F.R. § 404.1527(c)(1)–(4) (2016).1 Generally, the Social Security

Administration (SSA) gives “more weight” to an opinion from a treating source




1
    All citations to the C.F.R. will be to the 2016 version unless otherwise noted.
                                                   3
         USCA11 Case: 20-10466        Date Filed: 11/03/2020    Page: 4 of 11



because these sources are “likely to be the medical professionals most able to

provide a detailed, longitudinal picture” of the claimant’s medical impairment.
Id. § 404.1527(c)(2). Indeed, if the SSA finds that a treating source’s opinion on

the nature and severity of an impairment is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence” in the record, the SSA will give the opinion

“controlling weight.” Id.

      And even where the treating physician’s opinion is not entitled to controlling

weight, it must be given substantial or considerable weight unless “good cause” is

shown to the contrary. Winschel, 631 F.3d at 1179. We have found good cause to

exist where: (1) the opinion was not bolstered by the evidence; (2) the evidence

supported a contrary finding; or (3) the opinion was conclusory or inconsistent

with the doctor’s own medical records. Id.

      The ALJ must also clearly articulate his reasons for giving less weight to a

treating physician’s opinion, and the failure to do so is reversible error. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). However, “there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his

decision, so long as the ALJ’s decision . . . is not a broad rejection” that leaves the

district court or us with insufficient information to conclude that the ALJ

considered the claimant’s medical condition as a whole. Dyer v. Barnhart, 395


                                           4
          USCA11 Case: 20-10466       Date Filed: 11/03/2020   Page: 5 of 11
F.3d 1206, 1211 (11th Cir. 2005) (per curiam). We will reverse only if the ALJ

“fails to state with at least some measure of clarity the grounds for his decision.”

Winschel, 631 F.3d at 1179 (internal quotation mark omitted).

      Here, the ALJ did not commit reversible error in his articulation of the

weight accorded to Dr. Tauler’s treatment notes. Although the ALJ did not refer to

each of Dr. Tauler’s treatment notes, his decision illustrates that he considered the

content of the notes and explained “with at least some measure of clarity” the

grounds for discounting Dr. Tauler’s medical opinions. Id. Thus, we find no

reversible error in this regard.

      Further, the record reflects that the ALJ had good cause to give Dr. Tauler’s

opinions less than substantial or considerable weight. The ALJ acknowledged Dr.

Tauler’s treating relationship with Ms. Garcia but found that his opinions were

exaggerated and inconsistent with his own treatment notes and other record

evidence. For instance, Dr. Tauler’s medical source statements provided that

Garcia was utterly unable to function independently or socialize, but the treatment

notes, as well as an August 2013 interview with Ms. Garcia’s brother and a

September 2013 psychological examination by Dr. Wanda Romero, showed that

she could do so to a greater extent than what Dr. Tauler described. As the ALJ

noted, the record evidence showed that she was able to care for her three

grandchildren, socially interact with family, attend social functions, and


                                          5
         USCA11 Case: 20-10466        Date Filed: 11/03/2020   Page: 6 of 11



independently make appointments. Thus, the ALJ had good cause not to give

substantial or considerable weight to Dr. Tauler’s opinions, and substantial

evidence supported his decision. Id. Accordingly, we affirm in this respect.

B. Paragraph B Criteria and Residual Functional Capacity

      Ms. Garcia further claims that the ALJ failed to properly assess her

paragraph B criteria ratings and RFC at steps three and four of the sequential

evaluation. Upon review, we conclude that the ALJ’s determinations were

supported by substantial evidence.

      Social Security regulations outline a five-step, sequential evaluation process

to determine whether a claimant is disabled. See 20 C.F.R. § 404.1520(a)(1). The

ALJ must evaluate whether: (1) the claimant engaged in substantial gainful

activity; (2) the claimant has a severe impairment; (3) the severe impairment meets

or equals an impairment in the Listing of Impairments; (4) the claimant has the

RFC to perform past relevant work; and (5) in light of the claimant’s RFC, age,

education, and work experience, there are other jobs the claimant can perform.

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004). If the ALJ determines

that the claimant is not disabled at any step of the evaluation process, the inquiry

ends. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      Here, the ALJ found at step one that Ms. Garcia had last engaged in

substantial gainful activity in August 2013. At steps two and three, the ALJ found


                                          6
         USCA11 Case: 20-10466       Date Filed: 11/03/2020    Page: 7 of 11



that Ms. Garcia’s major depressive disorder was a severe impairment, but not one

that met or equaled the level of severity of a listed impairment. At step four, the

ALJ found that Ms. Garcia had the RFC to perform simple work that requires

limited personal interaction. Finally, the ALJ determined at step five that although

Ms. Garcia was unable to perform any of her past relevant work, there were jobs

she could perform in the national economy. Therefore, the ALJ concluded that

Ms. Garcia was not disabled.

      Ms. Garcia contests the ALJ’s findings as to her: (1) Paragraph B criteria

ratings at step three; and (2) RFC at step four. We address each in turn.

      1. Paragraph B Criteria

      At step three, a claimant is conclusively presumed to be disabled if she

meets or equals the level of severity of a listed impairment, or Listing. Crayton v.

Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997). To meet a Listing, the claimant

must meet all of the specified medical criteria, and an impairment that fails to do

so does not qualify, no matter how severely it meets some of the criteria. Sullivan

v. Zebley, 493 U.S. 521, 530 (1990). The claimant bears the burden of

demonstrating that she meets a Listing. Barron v. Sullivan, 924 F.2d 227, 229

(11th Cir. 1991).

      To meet Listing 12.04 for affective disorders, a claimant must meet the

requirements in both paragraphs A and B, or meet the requirements in paragraph C.


                                          7
          USCA11 Case: 20-10466       Date Filed: 11/03/2020     Page: 8 of 11



20 C.F.R. pt. 404, subpt. P, App. 1, § 12.04. Paragraph B requires that the

medically documented persistent syndrome result in at least two of the following:

(1) marked restriction of activities of daily living; (2) marked difficulties in

maintaining social functioning; (3) marked difficulties in maintaining

concentration, persistence, or pace; or (4) repeated episodes of decompensation,

each of extended duration. Id. § 12.04(B). “Marked” means “more than moderate

but less than extreme,” and occurs when the degree of limitation seriously

interferes with a claimant’s ability to function “independently, appropriately,

effectively, and on a sustained basis.” Id. § 12.00(C).

      Here, the ALJ reviewed each of the four paragraph B functional limitation

criteria and concluded that Ms. Garcia did not have marked limitations or repeated

episodes of decompensation on at least two of the criteria. First, the ALJ

determined that Ms. Garcia had only mild restriction of her daily living activities

because she had at least some ability to cook, garden, clean, and care for her

grandchildren. Second, the ALJ determined that Ms. Garcia had moderate

restriction of her social functioning because despite her complaints of social

isolation, she demonstrated the ability to use public transit and to socialize with her

family. Third, although Ms. Garcia reported difficulties in maintaining

concentration, persistence, or pace, the ALJ found her difficulties to be only

moderate because she exhibited at least some ability to concentrate when


                                           8
         USCA11 Case: 20-10466        Date Filed: 11/03/2020    Page: 9 of 11



examined. This finding comported with Dr. Romero’s opinion that while Ms.

Garcia had some trouble completing complex tasks and concentrating, she was

able to follow simple instructions and demonstrated at least fair ability to

concentrate. Last, the ALJ found that Ms. Garcia had not suffered from repeated

and extended episodes of decompensation.

      The record reflects, therefore, that the ALJ considered Ms. Garcia’s

testimony and weighed it against other record evidence in finding that she did not

have marked limitations or repeated episodes of decompensation on at least two

paragraph B criteria. While some evidence in the record may have supported more

severe limitations, the ALJ determined that the record as a whole weighed against

Ms. Garcia’s claims. Because substantial evidence supported that determination,

the ALJ did not err on step three.

      2. Residual Functional Capacity

      At step four, the ALJ must determine a claimant’s RFC by considering all

relevant medical and other evidence. Phillips, 357 F.3d at 1238. The RFC is “that

which an individual is still able to do despite the limitations caused by his or her

impairments.” Id. The claimant’s RFC is then used to determine her capability for

performing various designated levels of work (sedentary, light, medium, heavy, or

very heavy). See 20 C.F.R. § 404.1567. Here, after considering the record as a

whole, the ALJ determined that Ms. Garcia could perform work at all exertional


                                           9
         USCA11 Case: 20-10466       Date Filed: 11/03/2020   Page: 10 of 11



levels, with the nonexertional limitation that she could perform only simple work

requiring limited personal interaction.

      This determination was supported by substantial evidence. The ALJ’s

decision reflects careful consideration of the August 2013 interview with Ms.

Garcia’s brother, Ms. Garcia’s own testimony, the content of her treatment records,

and the effectiveness of medication in controlling her impairments. Again, while

some evidence may have weighed against the ALJ’s determination of Ms. Garcia’s

RFC, substantial evidence supported the ALJ’s conclusion when considering the

record as a whole. Accordingly, we affirm in this respect as well.

C. Ms. Garcia’s Credibility

      Ms. Garcia argues last that the ALJ failed to properly assess her credibility.

Yet upon review, we determine that the ALJ’s assessment of Ms. Garcia’s

credibility was supported by substantial evidence.

      A claimant attempting to establish disability through his or her own

testimony of subjective symptoms must show: “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged pain; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed pain.” Wilson v.

Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per curiam). The ALJ may




                                          10
         USCA11 Case: 20-10466        Date Filed: 11/03/2020   Page: 11 of 11



discredit the claimant’s subjective testimony, but “he must articulate explicit and

adequate reasons for doing so.” Id.

      Here, substantial evidence supported the ALJ’s determination that Ms.

Garcia’s subjective complaints about her symptoms and limitations were not fully

credible. After comparing Ms. Garcia’s testimony with evidence that she had

performed a wide range of daily activities, had cared for her grandchildren, and

had no psychiatric hospitalizations, the ALJ found that the objective evidence was

inconsistent with Ms. Garcia’s testimony and that her impairments were less severe

than she claimed. Because the ALJ articulated explicit and adequate reasons for

discrediting Ms. Garcia’s testimony, his decision to grant little probative weight to

her testimony was not reversible error. Id. Accordingly, we affirm the ALJ’s

decision.

      AFFIRMED.




                                          11